EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT (“Agreement”) is entered into as of the 4th day of
December, 2008, by and between Conexant Systems, Inc., a Delaware corporation
(the “Company”), and Dwight W. Decker (the “Executive”).

WHEREAS, the Executive previously served the Company as non-executive Chairman
of the Board of Directors of the Company (the “Board”) pursuant to an amended
and restated employment agreement dated as of February 28, 2005 (the “Prior
Employment Agreement”); and

WHEREAS, the Executive has resigned from his position as non-executive Chairman
of the Board;

WHEREAS, the Company and the Executive desire to enter into a new employment
agreement with respect to the terms and conditions of the Executive’s
employment;

WHEREAS, this Agreement will be effective as of the date the Agreement has been
signed by both the Company and the Executive (the “Effective Date”);

WHEREAS, in order to also comply with Section 409A of the Internal Revenue Code
of 1986, as amended (`Section 409A”), the parties hereto wish to enter into this
Agreement in accordance with the terms set forth herein; and

WHEREAS, upon the Effective Date, this Agreement will replace and supersede any
other previous employment agreements or arrangements (verbal or written)
(express or implied) between the Executive and the Company or any of its
Affiliates or predecessors including without limitation the Prior Employment
Agreement and the employment agreement entered into between the Executive and
the Company as of December 15, 1998, which will automatically be terminated as
of the Effective Date and will be of no force or effect from and after the
Effective Date;

WHEREAS, the parties hereto wish to enter into the arrangements set forth herein
with respect to the terms and conditions of the Executive’s employment with the
Company from and after the Effective Date;

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

1. Employment Agreement. On the terms and conditions set forth in this
Agreement, the Company agrees to employ the Executive, and the Executive agrees
to be employed by the Company, for the Employment Period set forth in Section 2
and with the duties set forth in Section 3. Terms used herein with initial
capitalization are defined in Section 22.

2. Term. Unless earlier terminated pursuant to Section 8, the Executive’s
employment hereunder will commence on the Effective Date and will conclude on
December 31, 2009 (the “Employment Period”); provided however, that, beginning
on December 31, 2009 and each anniversary thereof, the Employment Period will
automatically be extended for an additional one (1) year period beginning unless
either party gives written notice to the other party at least sixty (60) days
before the end of the Employment Period (or the extended Employment Period, as
the case may be) that it does not wish such automatic one (1) year extensions to
occur.

3. Duties. The Executive will serve as an advisor to and will report to the
Chief Executive Officer of the Company. The Executive will devote the
Executive’s reasonable best efforts to the performance of his duties hereunder
and the advancement of the business and affairs of the Company during the
Employment Period, it being understood that the Executive’s employment is not
intended to be full-time and that the Executive may, consistent with the other
provisions of this Agreement, pursue other business interests, including but not
limited to the Executive’s current positions and activities in respect of
Mindspeed Technologies, Inc., BCD Semiconductor, Inc., Newport Media, Inc. and
Pacific Mutual Holding Company, and may devote time to managing the Executive’s
personal investments and to charitable and community activities.

4. Place of Performance. During the Employment Period, the Executive’s primary
place of employment and work location will be Newport Beach, California, except
for reasonable travel on Company business and as otherwise consented to by the
Executive.

5. Compensation.

(a) Base Salary. During the Employment Period, the Company will pay to the
Executive an annual base salary (the “Base Salary”). The Base Salary will be
$100,000 through December 31, 2009. Thereafter, the Base Salary will be
determined by the Board or the Compensation and Management Development Committee
of the Board (the “Compensation Committee”) no less frequently than annually and
may be increased or decreased at the discretion of the Board or the Compensation
Committee. The Base Salary will be payable monthly or in such other installments
as will be consistent with the Company’s payroll procedures in effect from time
to time.

(b) Equity Compensation. Through December 31, 2009, if the Company grants equity
awards to members of the Board, the Company will grant to the Executive twice
the amount of equity awards, and in the same form of equity award, granted to
other non-executive members of the Board during such periods. Thereafter; the
Company will grant to the Executive such equity awards as the Board or the
Compensation Committee will determine. All outstanding unvested equity awards
granted to the Executive before, on or after the Commencement Date will continue
to vest during the Employment Period in accordance with their terms.

(c) Benefits. During the Employment Period, the Executive will be entitled
certain employee benefits (including, but not limited to, health, dental, life
and disability insurance and 401(k) plan participation) made available to other
employees, provided that the Executive will not accrue vacation. Nothing
contained in this Agreement will prevent the Company from terminating plans,
changing carriers or effecting modifications in employee benefits coverage for
the Executive as long as such modifications are Company-wide modifications that
affect all similarly situated employees of the Company.

(d) Withholding Taxes and Other Deductions. To the extent required by law, the
Company will withhold from any payments due to the Executive under this
Agreement any applicable federal, state or local taxes and such other deductions
as are prescribed by law.

6. Expenses. The Executive is expected and is authorized, subject to the
business expense policies as determined by the Company, to incur reasonable
expenses in the performance of his duties hereunder, including the costs of
entertainment, travel, and similar business expenses. The Company will promptly
reimburse the Executive for all such expenses upon periodic presentation by the
Executive of an accounting of such expenses on terms applicable to other
employees of the Company.

7. Confidentiality: Work Product.

(a) Information. The Executive acknowledges that the information, observations
and data obtained by the Executive concerning the business and affairs of the
Company and its Affiliates and their predecessors during the course of the
Executive’s performance of services for, or employment with, any of the
foregoing persons (whether or not compensated for such services) are the
property of the Company and its Affiliates, including information concerning
acquisition opportunities in or reasonably related to the business or industry
of the Company or its Affiliates and their predecessors of which the Executive
becomes aware during such period. Therefore, the Executive agrees that the
Executive will not at any time (whether during or after the Employment Period)
disclose to any unauthorized person or, directly or indirectly, use for the
Executive’s own account, any of such information, observations, data or any Work
Product (as defined below) or Copyrightable Work (as defined below) without the
Board’s consent, unless and to the extent that the aforementioned matters become
generally known to and available for use by the public other than as a direct or
indirect result of the Executive’s acts or omissions to act or the acts or
omissions to act of other senior or junior management employees of the Company
and its Affiliates. The Executive agrees to deliver to the Company at the
termination of the Executive’s employment, or at any other time the Company may
request in writing (whether during or after the Employment Period), all
memoranda, notes, plans, records, reports and other documents, regardless of the
format or media (and copies thereof), relating to the business of the Company
and its Affiliates and their predecessors (including, without limitation, all
acquisition prospects, lists and contact information) which the Executive may
then possess or have under the Executive’s control.

(b) Intellectual Property. The Executive acknowledges that all inventions,
innovations, improvements, developments, methods, designs, analyses, drawings,
reports, trade secrets, know-how, ideas, computer programs, and all similar or
related information (whether or not patentable) that relate to the actual or
anticipated business, research and development or existing or future products or
services of the Company or its Affiliates and their predecessors that are
conceived, developed, made or reduced to practice by the Executive while
employed by the Company or any of its predecessors (“Work Product”) belong to
the Company, and the Executive hereby assigns, and agrees to assign, all of the
Executive’s rights, title and interest in and to the Work Product to the
Company. Any copyrightable work (“Copyrightable Work”) prepared in whole or in
part by the Executive in the course of the Executive’s work for any of the
foregoing entities will be deemed a “work made for hire” under the copyright
laws, and the Company will own all rights therein. To the extent that it is
determined, by any authority having jurisdiction, that any such Copyrightable
Work is not a “work made for hire,” the Executive hereby assigns and agrees to
assign to the Company all of the Executive’s rights, title and interest,
including, without limitation, copyright in and to such Copyrightable Work. The
Executive will promptly disclose such Work Product and Copyrightable Work to the
Board and perform all actions reasonably requested by the Board (whether during
or after the Employment Period) to establish and confirm the Company’s ownership
(including, without limitation, assignments, consents, powers of attorney and
other instruments).

(c) Enforcement. The Executive acknowledges that the restrictions contained in
this Section 7 are reasonable and necessary, in view of the nature of the
Company’s business, in order to protect the legitimate interests of the Company,
and that any violation thereof would result in irreparable injury to the
Company. Therefore, the Executive agrees that in the event of a breach or
threatened breach by the Executive of the provisions of this Section 7, the
Company may be entitled to obtain from any court of competent jurisdiction,
preliminary or permanent injunctive relief restraining the Executive from
disclosing or using any such confidential information. Nothing herein will be
construed as prohibiting the Company from pursuing any other remedies available
to it for such breach or threatened breach, including, without limitation,
recovery of damages from the Executive.

8. Termination of Employment. Any termination of the Employment Period by the
Company or the Executive will be communicated by written Notice of Termination
to the other party hereto in accordance with Section 11 of this Agreement. For
purposes of this Agreement, a “Notice of Termination” means a notice that
indicates the specific termination provision in this Agreement relied upon, if
any, and sets forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination of the Employment Period if the termination is
being effected by the Company for Cause. Termination of the Employment Period
will take effect on the Date of Termination. The Employment Period will be
terminated under the following circumstances:

(a) Death. The Employment Period will terminate upon the Executive’s death;

(b) By the Company. The Company may terminate the Employment Period (i) if the
Executive has a Disability, or (ii) with or without Cause;

(c) By the Executive. The Executive may terminate the Employment Period at any
time; or

(d) Non-Renewal. The Employment Period may terminate pursuant to the terms of
Section 2. The expiration of the Employment Period due to a notice of
non-renewal by the Company to the Executive will be treated as a termination of
the Employment Period by the Company without Cause. The expiration of the
Employment Period due to a notice of non-renewal tendered by the Executive to
the Company will be treated as a termination of the Employment Period by the
Executive.

9. Compensation upon Termination.

(a) Accrued Benefits. If the Employment Period terminates for any reason, the
Company will promptly pay to the Executive (or his estate, or as may be directed
by the legal representatives of such estate, in the event of his death), any
accrued but unpaid Base Salary through the Date of Termination and all other
unpaid amounts, if any, which the Executive has accrued and is entitled to as of
the Date of Termination in connection with any fringe benefits or under any
other applicable compensation plan or program of the Company pursuant to
Sections 5(b) and(c) of this Agreement, and, except as otherwise provided in
Section 9(b), (c) or (d) below, the Company will have no further obligations to
the Executive under this Agreement or otherwise (other than pursuant to any
employee benefit plan and any life insurance, disability, medical insurance,
death in service or other equivalent policy for the benefit of the Executive).

(b) By the Executive. If the Executive terminates the Employment Period, all
unvested options to purchase Company Stock, shares of restricted Company Common
Stock and any restricted stock units held by the Executive will become fully
vested on the Date of Termination, and, in the case of the Executive’s stock
options, the Executive will be entitled to exercise all such stock options until
the second anniversary of the Date of Termination, but in no event may any
option be exercised on a date later than the expiration date of such option set
forth in the option award.

(c) By the Company Without Cause. If the Company terminates the Employment
Period on or before December 31, 2009, other than for Cause, Disability, or
death, then the Company will (i) continue to pay to the Executive his Base
Salary less applicable taxes through December 31, 2009 in accordance with the
Company’s regular payroll practices and (ii) continue to provide the Executive
the Executive’s normal medical and dental benefits through December 31, 2009
while he is being paid and (iii) reimburse the Executive for the cost of
coverage of the Executive and/or the Executive’s covered dependents pursuant to
the Consolidated Omnibus Budget Reconciliation Act of 1985, as amended, or
similar state statute (“COBRA”) for premiums under the Company’s health
insurance plans for a period of up to eighteen (18) months following the
December 31, 2009 date, provided that the Executive timely elects COBRA coverage
and submits proof of premium payments to the Company and provided further that
(A) to the extent any such benefit is provided via reimbursement to the
Executive, no such reimbursement will be made by the Company later than the end
of the year following the year in which the underlying expense is incurred,
(B) any such benefit provided by the Company in any year will not be affected by
the amount of any such benefit provided by the Company in any other year, and
(C) under no circumstances will the Executive by permitted to liquidate or
exchange any such benefit for cash or any other benefit. If the Company
terminates the Employment Period at any time, other than for Cause, Disability
or death, all unvested options to purchase Company Stock, shares of restricted
Company Common Stock and any restricted stock units held by the Executive will
become fully vested on the Date of Termination, and, in the case of the
Executive’s stock options, the Executive will be entitled to exercise all such
stock options until the second anniversary of the Date of Termination, but in no
event may any option be exercised on a date later than the expiration date of
such option set forth in the option award.

(d) By the Company Without Cause in the Event of a Change of Control. If a
Change of Control occurs on or before December 31, 2009 and the Company
terminates the Employment Period on or before such date, other than due to
Cause, Disability or death, then (i) the Company will pay to a lump sum payment
amount of $300,000 less applicable taxes, (ii) the Company will reimburse the
Executive for the cost of coverage of the Executive and/or the Executive’s
covered dependents pursuant to COBRA for premiums under the Company’s health
insurance plans for a period of eighteen (18) months following the Date of
Termination, provided that the Executive timely elects COBRA coverage and
submits proof of premium payments to the Company, and (iii) all unvested options
to purchase Company Stock, shares of restricted Company Common Stock and any
restricted stock units held by the Executive will become fully vested on the
Date of Termination, and, in the case of the Executive’s stock options, the
Executive will be entitled to exercise all such stock options until the second
anniversary of the Date of Termination, but in no event may any option be
exercised on a date later than the expiration date of such option set forth in
the option award.

(e) Time and Form of Payment. Any payment pursuant to Section 9(a) will be made
within thirty (30) days of the Date of Termination. Any cash lump sum payment
pursuant to Section 9(c) or (d) and any issuance of shares of restricted stock
in Company common stock or payment of the Performance Share Award pursuant to
Section 9(b), (c) or (d) will be made by the Company within fifteen (15) days
following the (i) Date of Termination or (ii) the Release Effective Date (as
defined in Section 9(f) below, whichever is later.

(f) Release Agreement. If requested by the Company, the Executive will execute a
customary general release in a form satisfactory to the Company as a condition
of the receipt of payments and benefits under Sections 9(b), (c) or (d) within
sixty (60) days of the Date of Termination. The date such release agreement is
effective is the “Release Effective Date”. Nothing in this Section 9(e) will be
deemed to operate or will operate as a release, settlement or discharge of any
liability of the Executive to the Company or others for any action or omission
by the Executive, including without limitation any actions which formed, or
could have formed, the basis for termination of the Executive’s employment for
Cause.

(g) Damages. The Executive agrees that, except for such other payments and
benefits to which he may be entitled as expressly provided by the terms of this
Agreement or any applicable Company plan, such amounts will be in lieu of all
other claims for damages that the Executive may make with respect to the
termination of the Executive’s employment, the Employment Period or any such
breach of this Agreement. In no event will the Executive be obligated to seek
other employment or take any other action by way of mitigation of the amounts
payable to the Executive under any of the provisions of this Agreement, and such
amounts will not be reduced whether or not the Executive obtains other
employment.

10. Noncompetition and Nonsolicitation.

(a) Noncompetition. THIS SECTION 10(a) WILL HAVE NO FORCE OR EFFECT, AND WILL
NOT BE DEEMED A PART OF THIS AGREEMENT, DURING ANY AND ALL PERIODS IN WHICH THE
EXECUTIVE PERFORMS SERVICES AS AN EMPLOYEE OF THE COMPANY PRINCIPALLY IN THE
STATE OF CALIFORNIA, BUT WILL BECOME IMMEDIATELY EFFECTIVE IF AND TO THE EXTENT
THE EXECUTIVE PERFORMS SERVICES AS AN EMPLOYEE OF THE COMPANY PRINCIPALLY IN A
JURISDICTION OTHER THAN THE STATE OF CALIFORNIA. The Executive and the Company
jointly acknowledge that Executive’s initial and principal place of employment
is Newport Beach, California, and therefore, this Section 10(a) is NOT in force
and effect on the Effective Date. However, the Executive further acknowledges
that in the course of the Executive’s employment with the Company and its
Affiliates and their predecessors, the Executive has and will continue to become
familiar with the trade secrets of, and other confidential information
concerning, the Company and its Affiliates and their predecessors, that the
Executive’s services will be of special, unique and extraordinary value to the
Company and its Affiliates and that the Company’s ability to accomplish its
purposes and to successfully pursue its business plan and compete in the
marketplace depends substantially on the skills and expertise of the Executive.
Therefore, and in further consideration of the compensation being paid to the
Executive hereunder, the Executive agrees that if his principal place of
employment becomes a state other than California, then during the Employment
Period and for a period of twelve months following the termination of the
Employment Period for any reason (the “Restricted Period”), the Executive will
not directly or indirectly own, manage, control, participate in, consult with,
render services for, or in any manner engage in any business competing with the
businesses of the Company or its Affiliates, in any country where the Company or
its Affiliates conducts business; provided, however, that passive investments
amounting to no more than three percent of the voting equity of a business and
the Executive’s other current positions and activities described in Section 3
will not be prohibited hereby.

(b) Nonsolicitation. Executive agrees that, during the Employment Period and for
a period of twelve (12) months following the termination of the Employment
Period for any reason, the Executive will not directly or indirectly (i) induce
or attempt to induce any employee of the Company or any Affiliate to leave the
employ of the Company or such Affiliate, or in any way willfully interfere with
the relationship between the Company or any Affiliate and any employee thereof,
or (ii) induce or attempt to induce any customer, supplier, licensee or other
business relation of the Company or any Affiliate to cease doing business with
the Company or such Affiliate, or in any way interfere with the relationship
between any such customer, supplier, licensee or business relation and the
Company or any Affiliate.

(c) Enforcement. If, at the time of enforcement of this Section 10, a court
holds that the restrictions stated herein are unreasonable under circumstances
then existing, the parties hereto agree that the maximum duration, scope or
geographical area reasonable under such circumstances will be substituted for
the stated period, scope or area and that the court will be allowed to revise
the restrictions contained herein to cover the maximum duration, scope and area
permitted by law. If the provisions of this Section 10 will be deemed illegal by
any jurisdiction, the provisions in this Section 10 will be deemed ineffective
within such jurisdiction. Because the Executive’s services are unique and
because the Executive has access to confidential information, the parties hereto
agree that money damages would be an inadequate remedy for any breach of any
provision of this Agreement. Therefore, in the event of a breach or threatened
breach by the Executive of any provision of this Agreement, the Company may, in
addition to other rights and remedies existing in its favor, apply to any court
of competent jurisdiction for specific performance and/or injunctive or other
relief in order to enforce, or prevent any violations of, the provisions hereof
(without posting a bond or other security).

11. Notices. All notices, demands, requests or other communications required or
permitted to be given or made hereunder will be in writing and will be
delivered, telecopied or mailed by first class registered or certified mail,
postage prepaid, addressed as follows:

(a) If to the Company:

Conexant Systems, Inc.

4000 MacArthur Boulevard, West Tower

Newport Beach, CA 92660

Fax: (949) 483-9475

Attention: Michael Vishny, Senior Vice President, Human Resources

(b) If to the Executive:

at the address on the books and records of the Company at the time of such
notice, or to such other address as may be designated by either party in a
notice to the other. Each notice, demand, request or other communication that
will be given or made in the manner described above will be deemed sufficiently
given or made for all purposes three (3) days after it is deposited in the U.S.
mail, postage prepaid, or at such time as it is delivered to the addressee (with
the return receipt, the delivery receipt, the answer back or the affidavit of
messenger being deemed conclusive evidence of such delivery) or at such time as
delivery is refused by the addressee upon presentation.

12. Severability. The invalidity or unenforceability of any one or more
provisions of this Agreement will not affect the validity or enforceability of
the other provisions of this Agreement, which will remain in full force and
effect.

13. Survival. It is the express intention and agreement of the parties hereto
that the provisions of Sections 7, 9, 10, 11, and 21 will survive the
termination of employment of the Executive. In addition, all obligations of the
Company to make payments hereunder will survive any termination of this
Agreement on the terms and conditions set forth herein.

14. Assignment. The rights and obligations of the parties to this Agreement will
not be assignable or delegable, except that (i) in the event of the Executive’s
death, the personal representative or legatees or distributees of the
Executive’s estate, as the case may be, will have the right to receive any
amount owing and unpaid to the Executive hereunder, and (ii) the rights and
obligations of the Company hereunder will be assignable and delegable in
connection with any merger, consolidation or sale of all or substantially all of
the assets of the Company and any similar event with respect to any successor
corporation. Notwithstanding anything herein to the contrary, the rights and
obligations of the Company hereunder will inure to the benefit of, and will be
binding upon, any successor to the Company or its business by merger or
otherwise, whether or not there is an express assignment, delegation or
assumption of such rights and obligations.

15. Binding Effect. Subject to any provisions hereof restricting assignment,
this Agreement will be binding upon the parties hereto and will inure to the
benefit of the parties and their respective heirs, devisees, executors,
administrators, legal representatives, successors and assigns.

16. Amendment: Waiver. This Agreement will not be amended, altered or modified
except by an instrument in writing duly executed by the parties hereto. No
waiver by either of the parties hereto of a breach of or a default under any of
the provisions of this Agreement will thereafter be construed as a waiver of any
subsequent breach or default of a similar nature. The failure of either of the
parties, on one or more occasions, to enforce any of the provisions of this
Agreement or to exercise any right or privilege hereunder will not be construed
as a waiver of any such provisions, rights or privileges hereunder, or a waiver
of any subsequent breach or default of a similar nature.

17. Headings. Section and subsection headings contained in this Agreement are
inserted for convenience of reference only, will not be deemed to be a part of
this Agreement for any purpose, and will not in any way define or affect the
meaning, construction or scope of any of the provisions hereof.

18. Governing Law. This Agreement, the rights and obligations of the parties
hereto, and any claims or disputes relating thereto, will be governed by and
construed in accordance with the laws of the State of California (but not
including the choice of law rules thereof).

19. Entire Agreement. This Agreement, together with any stock or option
agreements executed by Executive and the Company, constitutes the entire
agreement between the parties respecting the employment of the Executive, there
being no representations, warranties or commitments between the parties except
as set forth herein. Without limiting the generality of the foregoing, the Prior
Employment Agreement and the

20. Counterparts. This Agreement may be executed in two or more counterparts,
each of which will be an original and all of which will be deemed to constitute
one and the same instrument.

21. Provisions Regarding Code Section 409A.

(a) Six-Month Wait for Key Employees Under Separation from Service.
Notwithstanding anything to the contrary in this Agreement, if the Executive is
a “specified employee” within the meaning of Section 409A at the time of the
Executive’s termination, then the severance and benefits payable to the
Executive pursuant to this Agreement (other than due to death), if any, and any
other severance payments or separation benefits which may be considered deferred
compensation under Section 409A, which are otherwise due to the Executive on or
within the six (6) month period following the Executive’s termination will
accrue during such six (6) month period and will become payable in a lump sum
payment on the date six (6) months and one (1) day following the date of the
Executive’s termination of employment or the date of death, if earlier.

(b) Necessary Amendments Due to Code Section 409A. The parties hereto
acknowledge that the requirements of Section 409A are still being developed and
interpreted by government agencies, that certain issues under Section 409A
remain unclear at this time, and that the parties hereto have made a good faith
effort to comply with current guidance under Section 409A. Notwithstanding
anything in this Agreement to the contrary, in the event that amendments to this
Agreement are necessary in order to comply with future guidance or
interpretations under Section 409A, including amendments necessary to ensure
that compensation will not be subject to Section 409A, the Executive agrees that
the Company will be permitted to make such amendments, on a prospective and/or
retroactive basis, in its sole discretion, provided that it has first negotiated
with the Executive on a good faith basis to construct an amendment that would be
mutually satisfactory to the parties hereto.

22. Definitions.

"Affiliate” means any entity from time to time designated by the Board and any
other entity directly or indirectly controlling or controlled by or under common
control with the Company. For purposes of this definition: “control” means the
power to direct the management and policies of such entity, whether through the
ownership of voting securities, by contract or otherwise; and the terms
“controlling” and “controlled” have meanings correlative to the foregoing.

"Board” means the board of directors of the Company.

"Cause” means: (i) the Executive’s indictment or conviction of or entering into
a plea of guilty or no contest to a felony or a crime involving moral turpitude,
or the intentional commission of any other act or omission involving dishonesty
or fraud that is materially injurious to the Company or any of its Affiliates;
(ii) the Executive’s substantial and repeated failure to perform duties of the
office(s) held by the Executive, as reasonably directed by the Chief Executive
Officer or Board, if such failure is not cured within thirty (30) days after the
Executive receives written notice thereof; (iii) gross negligence or willful
misconduct in the performance of the Executive’s duties which materially injures
the Company or its reputation, or; (iv) the Executive’s willful breach of the
material covenants of this Agreement.

"Change of Control” means:

(i) The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or l4(d)(2) of the Securities Exchange Act of 1934, as amended
(the Exchange Act)) (a Person) of beneficial ownership (within the meaning of
Rule I3d-3 promulgated under the Exchange Act) of 30% or more of either (A) the
then outstanding shares of Common Stock of the Company (the Outstanding Company
Common Stock) or (B) the combined voting power of the then outstanding voting
securities of the Company entitled to vote generally in the election of
directors (the Outstanding Company Voting Securities); provided, however, that
for purposes of this subparagraph (1), the following acquisitions will not
constitute a Change of Control: (w) any acquisition directly from the Company,
(x) any acquisition by the Company, (y) any acquisition by any employee benefit
plan (or related trust) sponsored or maintained by the Company or any
corporation controlled by the Company or (z) any acquisition pursuant to a
transaction which complies with clauses (A), (B) and (C) of subsection (iii) of
this definition; or

(ii) Individuals who, as of the date hereof, constitute the Board of Directors
(the Incumbent Board) cease for any reason to constitute at least a majority of
the Board of Directors; provided, however, that any individual becoming a
director subsequent to the date hereof whose election, or nomination for
election by the Company’s shareowners, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board will be considered
as though such individual were a member of the Incumbent Board, but excluding,
for this purpose, any such individual whose initial assumption of office occurs
as a result of an actual or threatened election contest with respect to the
election or removal of directors or other actual or threatened solicitation of
proxies or consents by or on behalf of a Person other than the Board of
Directors; or

(iii) Consummation of a reorganization, merger or consolidation or sale or other
disposition of all or substantially all of the assets of the Company or the
acquisition of assets of another entity (a Corporate Transaction), in each case,
unless, following such Corporate Transaction, (A) all or substantially all of
the individuals and entities who were the beneficial owners, respectively, of
the Outstanding Company Common Stock and Outstanding Company Voting Securities
immediately prior to such Corporate Transaction beneficially own, directly or
indirectly, more than 50% of, respectively, the then outstanding shares of
common stock and the combined voting power of the then outstanding voting
securities entitled to vote generally in the election of directors, as the case
may be, of the corporation resulting from such Corporate Transaction (including,
without limitation, a corporation which as a result of such transaction owns the
Company or all or substantially all of the Company’s assets either directly or
through one or more subsidiaries) in substantially the same proportions as their
ownership, immediately prior to such Corporate Transaction of the Outstanding
Company Common Stock and Outstanding Company Voting Securities, as the case may
be, (B) no Person (excluding any employee benefit plan (or related trust) of the
Corporation or such corporation resulting from such Corporate Transaction)
beneficially owns, directly or indirectly, 30% or more of, respectively, the
then outstanding shares of common stock of the corporation resulting from such
Corporate Transaction or the combined voting power of the then outstanding
voting securities of such corporation except to the extent that such ownership
existed prior to the Corporate Transaction, and (C) at least a majority of the
members of the board of directors of the corporation resulting from such
Corporate Transaction were members of the Incumbent Board at the time of the
execution of the initial agreement, or of the action of the Board of Directors,
providing for such Corporate Transaction; or

(iv) Approval by the Company’s shareowners of a complete liquidation or
dissolution of the Company.

Notwithstanding the foregoing, a Company transaction that does not constitute a
change in control event under Treasury Regulation 1.409A-3(i)(5)(v)-(vii) will
be not be considered a Change of Control.

"Code” means the Internal Revenue Code of 1986, as amended.

"Date of Termination” means: (i) if the Executive’s employment is terminated by
the Executive’s death, the date of the Executive’s death; (ii) if the
Executive’s employment is terminated because of the Executive’s Disability,
thirty (30) days after Notice of Termination, provided that the Executive will
not have returned to the performance of the Executive’s duties on a full-time
basis during such thirty (30)-day period; (iii) if the Executive’s employment is
terminated by the Company for Cause, the date specified in the Notice of
Termination; (iv) if the Executive’s employment is terminated during the
Employment Period for any other reason, the date specified in the Notice of
Termination; or (v) if the Executive’s employment is terminated due to the
non-renewal of the Employment Period in accordance with Section 2 hereof, the
date on which the Employment Period expires by its terms.

"Disability” means: as provided under Section 409A(a)(2)(C) and Treasury
regulation 1.409A-3(i)(4) and other official guidance issued thereunder, that
Executive (i) is unable to engage in any substantial gainful activity by reason
of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than twelve (12) months, or (ii) is, by reason of any medically
determinable physical or mental impairment, which can be expected to last for a
continuous period of not less than twelve (12) months, receiving income
replacement benefits for a period of not less than three (3) months under an
accident and health plan covering Company employees. Notwithstanding, Executive
will be deemed Disabled if he is determined to be totally disabled by the United
States Social Security Administration or by the then-current disability
insurance program of the Company; provided that, the definition of disability
applied under such disability insurance program complies with the requirements
of Section 409A and the applicable Treasury regulations and other official
guidance issued thereunder.

IN WITNESS WHEREOF, the undersigned have duly executed this Agreement, or have
caused this Agreement to be duly executed on their behalf, as of the day and
year first hereinabove written.

 
Very truly yours,
CONEXANT SYSTEMS, INC.
By: /s/ Michael Vishny
 
Name: Michael Vishny
Title: Senior Vice President, Human Resources
DWIGHT W. DECKER
/s/ Dwight W. Decker
 
Date 12/4/08

